MEMORANDUM OF DECISION.
Defendant William R. Pierce appeals from convictions for rape, gross sexual misconduct, and sexual abuse of a minor, following a jury-waived trial in Superior Court (Sagadahoc County). Defendant challenges the sufficiency of the evidence to support the convictions and the presiding justice’s finding that his statements, introduced at trial, were made voluntarily.
We conclude that, viewed in the light most favorable to the prosecution, the trier of fact rationally could find beyond a reasonable doubt every element of the offenses charged, State v. Barry, 495 A.2d 825, 826 (Me.1985), and that the statements were voluntary.
The entry is:
Judgment affirmed.
All concurring.